Citation Nr: 1644730	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  13-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder. 


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in February 2016, additional documents submitted by the Veteran were associated with his claims file.  To the extent that any of the received documents are considered evidence, the Veteran filed his substantive appeal in August 2013 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

The Veteran originally filed a claim in December 2009 for entitlement to service connection for posttraumatic stress disorder (PTSD).  As will be discussed further below, the evidence of record referenced additional acquired psychiatric disorder diagnoses beyond PTSD and the Veteran's claim has therefore been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for tinnitus and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and exposure to herbicides in service has not been shown by the evidence and may not be presumed.

2.  A heart disability was not manifest during service or within one year of separation from active service.

3.  The Veteran does not have a heart disability that is related to his active service.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Heart Disability

VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.

The Veteran was provided with adequate notice in a January 2010 letter, prior to the June 2010 rating decision on appeal.  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs), personnel records, private medical records and VA treatment records.

With respect to VA treatment records, while various records are of record from multiple VA facilities, it appears that additional VA treatment records are outstanding.  For example, in August 2016 the Veteran filed a claim for entitlement to service connection for "heart disease surgery stent surgery."  On the VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits), which also listed other disabilities besides a heart disability, the Veteran referenced VA treatment at the VA Medical Center (VAMC) in Dublin, Georgia in July 2016, at a VA facility in Augusta, Georgia in August 2011 and at a VA facility in Columbia, South Carolina (referenced as Ft. Jackson) in June 2009.  As referenced, the VA Form 21-526EZ also listed disabilities besides a heart disability.  As such, it is not clear that the referenced VA treatment was for a heart disability.  In any event, the most recent VA treatment records of record from the Dublin VAMC appear to be from February 2016 (with the exception of a single April 2016 record submitted by the Veteran in August 2016), the most recent VA treatment records of record from the Augusta VA facility appear to be from 2006 and there do not appear to be records of record from the Columbia VA facility (beyond lab results).  

In addition, on an August 2010 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) the Veteran listed treatment for his heart at the Dublin VAMC from 2003 to 2010, at the Augusta VA facility from 2000-2006 and at the Columbia VA facility from 2000 to 2006.  The earliest VA treatment records of record are from January 2001 from the Albany, Georgia Community Based Outpatient Clinic (CBOC), which is part of the Dublin VAMC system.  With respect to the Columbia VA facility, as will be discussed below, evidence of record indicates that the Veteran was hospitalized in December 2002 at this facility related to treatment for his heart, but related records from the Columbia VA facility are not of record.  In addition, while a July 2003 discharge summary from the Augusta VA facility that referenced treatment for a heart disability is of record, records of the inpatient treatment are not of record.  

As outlined, it appears that additional VA treatment records are outstanding.  As will be discussed further below, however, the Veteran's heart disability claim is being denied because he does not have a heart disability that is related to his active service and because a chronic heart disability did not manifest in service or within one year of the Veteran's separation from active service.  The Board notes that the Veteran has not reported that a medical professional has related any heart disability to his active service.  As any outstanding VA treatment records would likely not address either reason for denial (first, a nexus between a current heart disability and active service and second, manifestation of a chronic heart disability in service or within one year of separation from active service), a remand to obtain any such records would likely be of no benefit to the Veteran and is therefore not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

In addition, an October 2009 VA treatment note referenced that the Veteran was "[service-connected] for stomach ulcer, he is now on pension, which paid more and outweighed SSDI," which is a reference to Social Security Disability Insurance, a program that is administered by the Social Security Administration (SSA).  In addition, a May 2007 SSA Inquiry referenced a denied claim and under the heading "SSI Disability Payment Code" noted "Refered to State."  The Board cannot conclude based upon these unclear references that there are any relevant, outstanding records in the custody of the SSA.  Even if outstanding records exist, with respect to the Veteran's heart disability claim, similar to the analysis outlined above, such records would likely not address either reason for the denial explained below and therefore a remand to obtain any such records would likely be of no benefit to the Veteran and as such is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994)

The Board also notes that on the August 2016 VA Form 21-526EZ, the Veteran also referenced August 2016 private treatment at Phoebe Hospital.  The Veteran subsequently submitted records from this facility in September 2016, to include a record dated in August 2016, which primarily addressed the Veteran's lower back.  It is therefore not clear that any relevant private medical records from Phoebe Hospital related to the Veteran's heart disability claim are outstanding. 

In sum, the Board concludes that VA's duty to assist, with respect to the procurement of records, has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C.A. § 5103A(d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.  With respect to the heart disability claim, the Veteran was not afforded a VA examination and no VA opinion was obtained.  The Board, however, finds that no VA examination or opinion is necessary for this claim, which will be discussed further below.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue on appeal.

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange). See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  In the case of a veteran exposed to herbicides, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016).  The diseases that are entitled to presumptive service connection based on herbicide exposure include ischemic heart disease (IHD).  See 38 C.F.R. § 3.309(e) (2016).  IHD is defined in 38 C.F.R. § 3.309(e) (2016) as "including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  An additional note states that "[f]or purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  See 38 C.F.R. § 3.309(e) Note 2 (2016).

If a chronic disease, including arteriosclerosis or cardiovascular-renal disease, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Evidence and Analysis 

Initially, evidence of record indicates that the Veteran has variously diagnosed heart disabilities.  For example, an October 2009 VA treatment record included the results of a left heart catheterization and noted a diagnosis of multivessel coronary artery disease (CAD), a May 2010 VA cardiology note noted diagnoses of CAD and "[s]tent implantation on three different occasions," a September 2011 VA treatment note referenced September 2011 lumbosacral spine x-ray results as noting atherosclerosis and referenced a medical history of chronic IHD, an August 2013 VA cardiology note stated that the Veteran had "a history of [CAD], status post [myocardial infarction (MI)] in 2000, status post [percutaneous coronary intervention] with stent to the proximal circumflex, status post unstable angina necessitating second catheterization in 2009, with stenotic disease" and a January 2015 VA cardiology note included a diagnosis of CAD and old MI.    

The Veteran and the evidence of record have raised multiple possible in-service events that his current heart disabilities may be related to.  The first is reported exposure to herbicides, both in the United States and in Vietnam, the second is reported in-service chest pain and the third is the stressful circumstances of the Veteran's service.  

With respect to reported in-service exposure to herbicides, this is relevant because, as noted above, entitlement to service connection for IHD is presumed in the case of a veteran who has been exposed to herbicides while in service.  In this case, however, the Board finds that the Veteran did not serve in Vietnam and exposure to herbicides in service has not been shown by the evidence and may not be presumed.  With respect to service in Vietnam, various VA treatment records referenced that that Veteran reported such service.  In particular, various VA mental health treatment notes from VA psychologist D.D. from 2009 and 2010 included references to reported Vietnam service.  For example, an April 2010 VA treatment note stated that the Veteran "was sent to Viet Nam for 28 days as war ended, worked on many vehicles used in the war, exposing him to Agent Orange, which he feels was the cause of his...heart problems."

The Veteran is competent to report that he served in Vietnam and the Board has considered this contention.  When compared to the official records of record, however, such records tend to refute the Veteran's assertion.  In this regard, the Board finds highly probative the Veteran's DD 214.  This document, which was signed by the Veteran, noted no foreign service and listed no decorations, medals, badges, commendations, citations or campaign ribbons that indicate or suggest service in Vietnam.  Moreover, the DD 214 contained a specific a check box marked no in response to an item of "Indochina or Korea service since August 5, 1964."  In addition, of record are personnel records and specifically a DA Form 20, which contained a listing of the "Organization and Station or Theater" that the Veteran was assigned to during his active service; all of the locations listed are within the United States.  Further, the Veteran first filed a claim for entitlement to service connection for an unrelated claim (ulcers) in July 2002 on a VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  This form contained a specific question asking whether the Veteran served in Vietnam, which the Veteran responded no to.  

Overall, the Board finds the Veteran to not be credible in his report of Vietnam service because his report is contradicted by official records and his own prior statement.  In this regard, the Board finds the Veteran's DD 214 to be the most probative evidence of record.  This document was signed by the Veteran and specifically noted that there was no service in Indochina (along with no foreign service of any kind).  As such, this official record, which was contemporaneously signed by the Veteran, provides substantive negative evidence contradicting the Veteran's more recent report of service in Vietnam.  
      
The Board is aware of the concept outlined by the United States Court of Appeals for Veterans Claims (Court) that "[w]hen assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence."  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  In this case, the Board emphasizes that there is more than the absence of evidence indicating that the Veteran did not serve in Vietnam.  As discussed, there is substantive negative evidence, specifically the Veteran's DD 214 (that was signed by the Veteran) that noted no Indochina service.  To be clear, the Board is not relying solely on the absence of evidence to reach the conclusion that the Veteran did not serve in Vietnam.   

Moreover, in Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court noted in a footnote that "as a general matter, the absence of evidence is not substantive negative evidence.  While the majority agrees that this is not an absolute rule, there must be 'a proper foundation ... to demonstrate that such silence has a tendency to prove or disprove a relevant fact'."  The Court also referenced Federal Rule of Evidence 803(7) and cited Buczynski for the proposition that "'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded.'"  In this case, the Board finds that a proper foundation exists, as the Board finds that the Veteran's reported Vietnam service is a fact that would have ordinarily been recorded in the Veteran's personnel records.  It is reasonable to conclude that service in a foreign country during a period of war, as reported by the Veteran, would have ordinarily been recorded in official personnel records.  The silence in the personnel records as to Vietnam service has a tendency to prove the relevant fact that such reported service did not occur.  As such, based on the preceding discussion, the absence of evidence of Vietnam service in the Veteran's personnel records, in this particular case, may serve as substantive negative evidence against such reported service.   

As outlined, the Board has concluded that the Veteran did not serve in Vietnam and therefore herbicide exposure may not be presumed.  The Veteran has also reported that he was exposed to herbicides in-service while serving in the United States.  In this regard, on an April 2010 VA Form 21-0781 (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)), the Veteran stated that "I also worked on trucks that carried the chemical of [Agent] Orange."  In an August 2013 statement, the Veteran stated that "I developed Heart Disease because the [t]ank [g]uns were sprayed with Agent Orange chemicals that were [r]eturned [f]rom Vietnam [f]ull endowed with the Agent Orange chemicals."  In addition, a September 2004 statement from the Veteran's children stated that when asked what caused his heart disease, the Veteran said that "while in the army he came in contact with [Agent] Orange."  The Board also notes, however, that on the July 2002 VA Form 21-526, the Veteran responded no to a question asking whether he was exposed to Agent Orange or other herbicides.

Upon review, the Board finds that the Veteran is not competent to report that he was exposed to herbicides through exposure to trucks that carried Agent Orange or tank guns that were sprayed with Agent Orange, as he has reported.  The chemical compound of herbicides that triggers presumptive service connection is specifically defined by regulation.  See 38 C.F.R. § 3.307(a)(6)(i) (2016).  It is not something that lay persons without special training are competent to identify.  Thus, the Veteran's statements about, essentially, being exposed to Agent Orange by way of exposure to vehicles that had returned from Vietnam are not afforded any probative value.  In addition, to the extent that the Veteran could be considered competent to report being exposed to herbicides, the Veteran's reports of such are not credible because he has provided contradictory statements as to this issue, specifically on the earlier July 2002 claim in which he denied being exposed to Agent Orange or other herbicides.  The Board notes that no attempt appears to have been made by the AOJ to verify the Veteran's report of in-service herbicide exposure in the United States.  However, as the Veteran has presented no evidence that such exposure occurred, beyond his lay testimony that the Board has determined to not be competent or credible, no development in this regard is warranted.  Overall, exposure to herbicides in service, to include while in the United States, has not been shown by the evidence and therefore entitlement to service connection cannot be granted based on herbicide exposure.  

As discussed, the Board has concluded that the Veteran did not serve in Vietnam and exposure to herbicides in service has not been shown by the evidence and may not be presumed.  While entitlement to service connection is therefore not warranted based on presumptive service connection, entitlement to service connection may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  An additional potential in-service event that the Veteran's current heart disabilities may be related to was also referenced by evidence of record, specifically in-service chest pain.  In this regard, of record is an August 2013 statement from the Veteran's ex-spouse, who noted that she and the Veteran "were together before he entered the service and 22 years after he go[t] out."  She stated that, while in service, the Veteran "would tell me about recurring chest pains."  The Board notes that the Veteran was competent to report that he had chest pains and the Veteran's ex-spouse is competent to report that she was told this by the Veteran.  The Board notes that the Veteran's STRs did not include any complaints of chest pains and were silent as to any heart disabilities.  Even accepting that the Veteran experienced chest pain in service as reported by the Veteran's ex-spouse, there is no indication that the any current heart disabilities is related to the reported chest pain.  

In addition, in an August 2013 statement, the Veteran discussed the circumstances of his service and stated that he was given an assignment where he filled sand bags and cut trees and stated that "this was a nerve wracking [e]xperience."  He also stated that "I have nerve [p]roblem today as a result of that [e]xperience.  Which caused me to have...[h]eart condition."  To the extent that this statement can be construed as a contention that a current heart disability was caused by the stressful circumstances of the Veteran's service, there is also no indication that any current heart disability is related to such service.       

In this regard, on a July 1976 dental medical history form, the Veteran indicated that he was not being treated or had not been treated for heart trouble.  The July 1976 separation examination report noted on clinical evaluation that the heart (thrust, size, rhythm, sounds) was normal.  A chest x-ray was noted to be negative.  No defects or diagnoses were noted and the Veteran was noted to be qualified for separation.  A portion of stamped text on the report stated that "[t]o the best of my knowledge and belief I (do) or (do not) have any physical defects.  Known Physical Defects, if any," followed by a blank line.  The Veteran signed below this statement without identifying any known physical defects.          

Post-service records included private medical records of a July 1979 chest x-ray report, which noted an impression of "[n]egative chest x-ray," and a July 1979 ECG report, which noted an interpretation of "[n]ormal."    

VA treatment records included a January 2001 treatment note, which noted that the Veteran was being seen for a physical.  It was noted that the Veteran denied any chest pain or shortness of breath and that he "denie[d] any past medical history."  Following physical examination, an assessment was noted of "[w]ell examination."  A March 2002 VA treatment note stated that the Veteran denied any chest pain, shortness of breath or palpations and that his past medical history was "[p]retty much negative."  

Of record are multiple private medical records related to a June 2002 emergency visit at Phoebe Hospital.  One record noted a chief complaint of abdominal pain and noted problems of abdominal pain and chest pain, which was noted to be "an exacerbation of the [Veteran's] chronic, recurrent chest pain."  It was also noted that the Veteran "[d]enie[d] any history of heartbeat abnormalities, palpitations or any significant resting or exertional chest pain" and it was noted that there was "[n]o history of...chest pain, or significant respiratory/cardiac symptoms."  On a page labeled "Service Summary," a diagnosis was noted of "[f]indings are most consistent with GERD - gastroesophageal reflux" and "[s]ubsternal chest pain."  A separate note, following physical examination of the Veteran, stated that "[t]hese symptoms appear to be noncardiac in nature.  These findings are consistent with a non-cardiac cause of chest pain, most likely of a GI origin."  An Emergency Center Triage note indicated that the Veteran denied a cardiac past medical or surgical history.

Also of record are multiple VA and private treatment records from December 2002 and early 2003 related to the Veteran's heart.  A December 9, 2002 VA treatment note (from the Albany VA facility) noted a chief complaint of chest pain "of one weeks' duration."  It was noted that it was "[d]iscussed with the [Veteran] the importance of be[ing] driven to Dublin today ASAP."  

A separate December 9, 2002 VA treatment note from the Dublin VAMC stated that the Veteran was "referred here from Albany clinic for complaints of chest pain off and on for the past one week and an abnormal electrocardiogram."  It was noted that the Veteran reported chest pain and that "[t]he first episode was about 5 days back with radiation to his left arm but he does have complaints of left arm pain for a year."  It was also noted that the Veteran "has no history of similar episodes in the past."  An impression was noted of "[n]ew onset angina."  

A December 10, 2009 VA treatment note, labeled History & Physical, provided similar information and also stated that the Veteran had "no significant medical problems apart from a history of gastroesophageal reflux."  It was also noted that the Veteran had "[n]o known history of...[CAD]."  An impression was noted of "[c]hest pain suggestive of unstable angina and possible recent myocardial infarction."  A December 10, 2002 discharge summary noted that the Veteran would be transferred to the Columbia VA facility for a cardiac catheterization.      

A December 19, 2002 VA treatment note from the Augusta VA facility stated that the Veteran was seen at the Columbia VA facility for a catheterization and that he was "found to have [left anterior descending] disease."

A December 20, 2002 cardiovascular VA treatment note stated that the Veteran had "a strong [family history] of CAD, [history] of smoking and cocaine use" and that he "was admitted for an elective cath[eterization] today.  He was referred from Columbia for a [percutaneous coronary intervention] for [left anterior descending disease]." 

A December 21, 2002 cardiovascular VA treatment note included an impression of "CAD [status post] cath[eterization]: [left anterior descending disease] with stent placement and angioplasty."

A February 2003 VA cardiology treatment note reviewed the December 2002 events referenced above, stating that the Veteran "was admitted with inferior wall myocardial infarction in December 2002 and was transferred to the Columbia VA hospital," that "[i]n Columbia VA hospital he underwent cardiac catheterization which showed severe 3 vessel coronary disease" and that "[h]e was transferred to Augusta VA hospital...[where] he underwent percutaneous transluminal coronary angioplasty and stenting."  An assessment was noted of triple vessel disease.

As referenced above, the Veteran's ex-spouse reported that Veteran told her while in service that he had chest pains and the Veteran related his current heart disability to the stressful circumstances of his service.  Upon review, there is no indication that the Veteran's current heart disabilities are related to the reported chest pain or to the stressful circumstances of his service.  As discussed, the Veteran's STRs were silent as to any heart disabilities, on a July 1976 dental medical history form the Veteran indicated that he was not being treated or had not been treated for heart trouble and the July 1976 separation examination report noted on clinical evaluation that the heart (thrust, size, rhythm, sounds) was normal, that a chest x-ray was noted to be negative, that no defects or diagnoses were noted and the Veteran was noted to be qualified for separation and the report reflected that the Veteran signed a statement, essentially, indicating that he had no known physical defects.  In addition, post-service medical records from 1979 included a negative chest x-ray and a normal ECG.  VA treatment records from January 2001 and March 2002 referenced, essentially, that the Veteran did not have any past medical history.  June 2002 private medical records noted that the Veteran was seen for chest pain, but that this pain was noted to be noncardiac in nature and related to the gastrointestinal system.  These private medical records also noted that the Veteran did not have a history of cardiac symptoms.  Also, December 2002 VA treatment records reflected that the Veteran was seen for chest pain that was of recent onset (approximately one week) and that the Veteran did not have a prior history of similar episodes.  

As such, even accepting that the Veteran experienced chest pain in service as reported by the Veteran's ex-spouse and that the circumstances of the Veteran's service were stressful, the evidence indicated that the Veteran's heart was normal upon separation from active service and that there was essentially no history of cardiac symptoms until approximately 2002.  There is no competent evidence that indicates that the onset of cardiac symptoms and subsequent diagnoses of heart disabilities in 2002 and beyond, some 25 years following the Veteran's separation from active service in 1976, was related to his active service, to include the reported in-service chest pains and reported stressful circumstances of such service.  

To the extent that the Veteran or his ex-spouse's statements related a current heart disability to his active service, the Board finds that neither the Veteran nor his ex-spouse are competent to address the issue of whether a current heart disability is related to in-service chest pains or stressful circumstances, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, neither the Veteran nor his ex-spouse stated that a competent medical professional had stated such etiological relationship existed.  In other words, there are no Jandreau type exceptions.

As referenced above, generally in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  In this case, while a current disability exists (various heart disabilities), the evidence does not establish a nexus between the in-service events (exclusive of the reported herbicide exposure previously discussed) referenced by the evidence of record (reported chest pain and stressful circumstances of service) and the current disability.  As the evidence does not establish this required nexus, entitlement to service connection for a heart disability is not warranted on a direct basis.

With respect to the presumption regarding chronic diseases, while arteriosclerosis and cardiovascular-renal disease are listed as qualifying chronic diseases, there is no indication that a qualifying heart disability manifested during service or within one year of the Veteran's separation from active service in August 1976.  As discussed above, the evidence indicated the Veteran's heart was normal upon separation from active service and that there was no history of cardiac symptoms until approximately 2002.  The evidence indicates that the onset of the Veteran's current heart disabilities was in approximately 2002.  In general, heart disease was not noted during service or within one year of separation and nothing suggests that the Veteran had characteristic manifestations of a heart disease process during such time frame.  In this regard, the Board acknowledges the report of in-service chest pain from the Veteran's ex-spouse.  The Board notes, however, that 38 C.F.R. § 3.303(b) (2016) states, discussing the presumption regarding chronic diseases, that:

This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.

The Board finds that the Veteran's reported in-service chest pains are analogous to the examples discussed directly in the preceding regulation.  That the Veteran had chest pain in service is not sufficient for entitlement to service connection under this presumption.  Manifestations sufficient to identify the disease entity are required, but as previously discussed, such were not shown by the evidence of record.  Based on the preceding, entitlement to service connection for a heart disability is not warranted on the basis of a chronic disease in service or on the basis of the presumption related to chronic diseases.

The Board notes that the Veteran was not afforded a VA examination and that no VA opinion was obtained regarding the heart disability claim, but concludes that such is not necessary.  The circumstances under which VA has a duty to provide a VA examination or obtain a VA opinion were noted above.  As discussed, while there was competent evidence of a current disability and evidence establishing that an event occurred in service (in the form of in-service chest pains and stressful circumstances of service, but not in-service herbicide exposure), the remaining two McLendon elements are not present, as the evidence of record does not contains an indication that any current heart disability may be associated with the Veteran's active service and there is not a lack of sufficient medical evidence to make a decision on the claim.  As such, pursuant to McLendon, a VA examination and/or VA opinion is not warranted.  In this regard, the Board acknowledges the Veteran's prior representative's May 2013 statement, in which it was stated that "there is sufficient evidence in the record to entitle [the Veteran] to [a] VA examination[] for...a heart condition."  No specific evidence, however, was identified by the representative.  While the Board has considered this contention, based on the preceding discussion, the Board has concluded that pursuant to McLendon, a VA examination and/or VA opinion is not warranted regarding this claim.  

In summary, the Board finds that the Veteran did not serve in Vietnam and exposure to herbicides in service has not been shown by the evidence and may not be presumed.  The Board also finds that a heart disability and was not manifest during service or within one year of separation from active service.  The Board additionally finds that the Veteran does not have a heart disability that is related to his active service.  As such, the Board concludes that a heart disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  The criteria for entitlement to service connection for a heart disability have therefore not been met and the Veteran's claim must be denied.




ORDER

Entitlement to service connection for a heart disability is denied.


REMAND

Tinnitus

The Veteran was afforded a VA audiological examination in May 2010.  The examination report noted a current complaint of tinnitus and a diagnosis of bilateral sensorineural hearing loss.  The examination report also stated that tinnitus was as likely as not a symptom associated with hearing loss.  In August 2016, the Veteran filed a claim for entitlement to service connection for "hearing loss due to gunfire."  See VA Form 21-526EZ.  The AOJ has not yet adjudicated the Veteran's claim for entitlement to service connection for a hearing loss disability.  As the May 2010 VA examination report indicated that tinnitus is a symptom associated with hearing loss, this reasonably raises the issue of secondary service connection.  As such, the Veteran's claim for entitlement to service connection for tinnitus is inextricably intertwined with his pending claim for entitlement to service connection for a hearing loss disability and therefore the Veteran's tinnitus claim must be remanded pending adjudication of the hearing loss claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Acquired Psychiatric Disorder

Evidence of record included multiple diagnoses of acquired psychiatric disorders.  Such diagnoses included PTSD, depression, mood disorder, dysthymic disorder and anxiety.  A December 2011 VA mental health treatment note from psychologist D.D. stated that the Veteran's "[p]roblems with stomach are getting worse; he feels hungry, throws up whatever he eats.  Ulcers flare up and he has blood in his stool."  A diagnosis was noted of mood disorder due to a general medical condition (in addition to diagnoses of PTSD and depression).  Other VA treatment mental health notes from this provider in 2009 and 2010 included a diagnosis of mood disorder due to general medical condition.  The Board notes that the Veteran is service-connected for chronic peptic ulcer disease, recurrent, status post vagotomy with pyloroplasty, which has been assigned a 100 percent disability rating since April 2002 (he is also service-connected from the same date for an associated surgical scar, which is assigned a 10 percent disability rating).  As such, the evidence of record reasonably raises the issue of secondary service connection.  The Veteran was not previously afforded a VA examination with respect to his claim for entitlement to service connection for an acquired psychiatric disorder.  As such, the Board concludes that remand is required for a VA examination and opinion that addresses whether any acquired psychiatric disorder present during the appeal period is secondary to the Veteran's service-connected disabilities.  In this regard, while on remand, the Veteran must also be provided with adequate notice on how to substantiate a claim on a secondary basis.

In addition, while on remand, the examiner will also be asked to provide an opinion that addresses direct service connection and whether any acquired psychiatric disorder present during the appeal period is directly related to the Veteran's active service.  In this regard, the Veteran has reported that he had in-service mental health symptoms that he has contended his current mental health disability is related to.  For example, in an August 2013 statement, the Veteran discussed the circumstances of his service and stated that he was given an assignment where he filled sand bags and cut trees and stated that "this was a nerve wracking [e]xperience...I have nerve [p]roblem today as a result of that [e]xperience."  In that statement, the Veteran also referenced being "[i]n a [d]epressive state" during his service.  In an earlier December 2002 statement, the Veteran also referenced being depressed during his active service.  Also, in an August 2013 statement, the Veteran's ex-spouse, who noted that she and the Veteran "were together before he entered the service and 22 years after he go[t] out," stated that "I think the military affected my husband mentally."    

With specific respect to PTSD, entitlement to service connection specifically requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016).  Various medical records noted a diagnosis of PTSD.  Upon review, it is not clear what stressor such diagnoses were based on and whether there is credible supporting evidence that the claimed in-service stressor occurred.  For example, VA mental health treatment notes from psychologist D.D. from 2009 and 2010 noted a diagnosis of PTSD.  Treatment notes from this provider, however, referenced the Veteran as having served in Vietnam.  As discussed above, the Board has concluded that the Veteran did not serve in Vietnam.  This finding therefore renders the diagnoses of record of PTSD to be of minimal probative value, as it is appears they were most likely premised, at least in part, on an inaccurate factual premise that the Veteran served in Vietnam.  On remand, if the examiner provides a diagnosis of PTSD, the examiner must note what stressor such diagnosis is based upon.  

In this regard, the Veteran reported finding a human arm while working in-service on a truck, though he at times referenced such incident as occurring in the United States and sometimes as occurring in Vietnam.  Compare April 2010 VA Form 21-0781, April 2010 VA Form 21-0781a (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma), February 2015 VA Mental Health Treatment Note (referencing such incident as occurring in the United States), with October 2009 and December 2009 VA Mental Health Treatment Notes from Psychologist D.D. (referencing such incident as occurring in Vietnam).  The Veteran also referenced seeing a fellow solider fall out a truck and get run over by another truck, though this was also reported to have occurred in the United States and Vietnam.  Compare February 2015 VA Mental Health Treatment Note (referencing such incident as occurring in the United States), with December 2009 VA Mental Health Treatment Note (referencing such incident as occurring in Vietnam).  

Outstanding Records

Finally, while on remand, attempt must be made to obtain potentially relevant outstanding records.

First, all outstanding VA treatment records must be obtained.  In this regard, a February 2015 VA mental health treatment note (from the Albany CBOC that is part of the Dublin VAMC system) referenced the Veteran as having been seen in January 2015 for medication evaluation and also as having been seen in August 2013.  VA treatment records from the referenced dates are not of record. In addition, as referenced above, on an August 2016 VA Form 21-526EZ, in which the Veteran filed a claim for entitlement to service connection for tinnitus, he referenced VA treatment from the Augusta VA in August 2011 and the Columbia VA in June 2009.  Records from these dates are not of record.  As such, while on remand, all outstanding VA treatment records must be obtained, to include from the Dublin VAMC from August 2013, from the Augusta VA from August 2011 and from the Columbia VA from June 2009.

Second, as discussed in the decision above addressing the Veteran's heart disability claim, while there are unclear references of record to the Veteran potentially having applied for SSA disability benefits, the Board cannot conclude that there are any relevant, outstanding records in the custody of the SSA.  As such, on remand, the Veteran must be contacted to clarify whether he ever applied for Social Security disability benefits.  If the Veteran responds affirmatively, attempt must be undertaken to obtain such records.  

Third, evidence of record referenced that the Veteran was hospitalized while in service at Martin Hospital for a month related to an ulcer.  See December 2012 Veteran Statement, November 2009 VA Mental Health Treatment Note.  The Veteran's February 2005 VA Form 9 (for a separate claim not on appeal) referenced records from the Martin Army Hospital in 1974, which presumably was when the Veteran was hospitalized.  As outlined above, the issue of secondary service connection has been raised regarding whether an acquired psychiatric disorder is secondary to the Veteran's service-connected chronic peptic ulcer disease, recurrent, status post vagotomy with pyloroplasty.  As such, in-service in-patient medical records relating to treatment for an ulcer may be relevant.  The Board notes that in-patient treatment records are stored separately from a veteran's STRs and therefore, while on remand, appropriate action must be taken to attempt to obtain any available in-patient service treatment records from the Martin Army Hospital in 1974.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate notice on how to substantiate a claim on a secondary basis.

2.  Obtain all outstanding VA treatment records, to include from the Dublin VAMC from August 2013, from the Augusta VA from August 2011 and from the Columbia VA from June 2009.

3.  Take appropriate action to attempt to obtain any available in-patient service treatment records dated in 1974 from the Martin Army Hospital (see the body of the remand for further discussion).  

4.  Contact the Veteran and ask him whether he ever applied for Social Security disability benefits.  If the Veteran responds affirmatively, attempt must be undertaken to obtain such records.

5.  Afford the Veteran a VA examination with respect to his claim for entitlement to service connection for an acquired psychiatric disorder.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder present during the appeal period is due to or caused by the Veteran's service-connected disabilities.
b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder present during the appeal period has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected disabilities.

With respect to the opinions requested in items "a" and "b," while review of the entire claims folder is required, attention is invited to the evidence of record that noted a diagnosis of a mood disorder due to general medical condition, to include a December 2011 VA mental health treatment note from psychologist D.D. that provided such a diagnosis and also referenced the Veteran's ulcers and stomach (the Veteran is service-connected for an ulcer/stomach condition).

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder present at any point during the appeal period disorder had its onset during active service or is related to any in-service disease, event, or injury.

If the examiner provides a diagnosis of PTSD, the examiner must note what stressor such diagnosis is based upon.  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  

6.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  

With specific respect to the Veteran's tinnitus claim, such must be readjudicated following the initial adjudication of the Veteran's August 2016 claim for entitlement to service connection for a hearing loss disability.

If any benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


